UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4192
DORION POUNCY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-02-155)

                      Submitted: July 15, 2003

                      Decided: August 7, 2003

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, George H. Lancaster,
Jr., Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Steven I. Loew,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. POUNCY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dorion Pouncy appeals his sentence imposed following his guilty
plea to traveling in interstate commerce to acquire firearms for the
purpose of dealing in firearms without a license, in violation of 18
U.S.C. § 924(n) (2000). On appeal, Pouncy challenges the enhance-
ment of his offense level for obstruction of justice.

  A two-level enhancement of a defendant’s base offense level is
warranted if:

    (A) the defendant willfully obstructed or impeded, or
    attempted to obstruct or impede, the administration of jus-
    tice during the course of the investigation, prosecution, or
    sentencing of the instant offense of conviction, and (B) the
    obstructive conduct related to (i) the defendant’s offense of
    conviction and any relevant conduct; or (ii) a closely related
    offense.

U.S. Sentencing Guidelines Manual § 3C1.1 (2000). To warrant an
enhancement under this section, false evidence provided by the defen-
dant must be "material," that is, "information that, if believed, would
tend to influence or affect the issue under determination." USSG
§ 3C1.1, comment. (n.6). Furthermore, such a material false statement
includes one that significantly obstructs or impedes the official inves-
tigation or prosecution of the instant offense. USSG § 3C1.1, com-
ment. (n.4(g)).

  The district court must find that the defendant "‘consciously acted
with the purpose of obstructing justice.’" United States v. Romulus,
949 F.3d 713, 717 (4th Cir. 1991) (quoting United States v. Stroud,
893 F.2d 504, 507 (2d Cir. 1990)). This court reviews the district
court’s findings for clear error. United States v. Puckett, 61 F.3d
                       UNITED STATES v. POUNCY                          3
1092, 1095 (4th Cir. 1995); United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989).

   The presentence report applied an enhancement for obstruction of
justice under § 3C1.1 because Pouncy lied when he initially told
Bureau of Alcohol, Tobacco, and Firearms (ATF) special agents that
firearms he had purchased in West Virginia were stolen from a U-
Haul truck in that jurisdiction. More than one year later, Pouncy
admitted the guns were stolen from the trunk of his car in Detroit,
Michigan. On appeal, Pouncy claims the guns, eventually located
through the use of a federal "Suspect Gun" registry, would not have
been identified any faster had he initially provided correct informa-
tion to the ATF agents.

   It is undisputed Pouncy provided false information as to the loca-
tion from which the guns were stolen. ATF agents spent resources and
time developing leads and attempting to locate the guns in West Vir-
ginia, where Pouncy initially told them they were stolen. If ATF
agents had the correct information that the guns had been stolen in
Detroit, their investigation would not have been so impeded. Further-
more, because Pouncy did not change his story until after his guilty
plea hearing occurred, it is entirely plausible that he intentionally mis-
led authorities to avoid liability for interstate transportation of the
firearms.

   Therefore, we affirm Pouncy’s sentence. We dispense with oral
argument because the facts and legal contentions have been ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED